Name: Commission Regulation (EEC) No 2223/82 of 10 August 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 8 . 82 Official Journal of the European Communities No L 237/9 COMMISSION REGULATION (EEC) No 2223/82 of 10 August 1982 establishing unit values lor the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 13 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 10 . 12. 1981 , p . 26 . No L 237/ 10 12. 8 . 82Official Journal of the European Communities ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 07.01-15 07.01 All New potatoes 1 392 252-1 1 72-92 202-61 21-15 40 794 80-43 16-98 1.2 07.01-31 07.01-33 07.01 D I Cabbage lettuce 1 493 269-98 78-22 216-75 22-73 44 009 86-34 18-25 1.3 07.01-45 07.01-47 07.01 F II Beans of the species Phaseolus 4 570 826-54 239-48 663-56 69-59 134 731 264-32 55-87 1.4 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 027-18 297-62 824-63 86-49 167 437 328-48 69-43 1.6 07.01-63 ex 07.01 H Onions (other than sets) 323 58-81 16-93 47-09 4-92 9 447 18-64 3-95 1.7 07.01-67 ex 07.01 H Garlic 7 499 1 361-59 392-10 1 090-28 113-92 218 693 431-51 91-50 1.8 07.01-71 07.01 K Asparagus 30 217 5 471-72 1 582-77 4 397-52 459-12 885 368 1 745-67 368-53 1.9 07.01-73 07.01 L Artichokes 4 078 737-57 213-71 592-13 62-10 120 229 235-87 49-85 1.10 07.01-75 07.01-77 07.01 M Tomatoes 1 073 194-86 56-14 156-14 16-32 31 539 62-09 13-28 1.11 07.01-81 07.01-82 07.01 P I Cucumbers 491 89-30 25-73 71-56 7-48 14 454 28-45 6-08 1.12 07.01-93 07.01 S Sweet peppers 1 642 298-21 85-87 238-78 24-95 47 897 94-50 20-04 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 942 171-23 49-33 137-20 14-34 27 714 54-56 11-67 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 2 072 374-83 108-60 300-92 31-56 61 101 119-87 25-33 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 623 294-83 84-90 236-08 '24-66 47 355 93-43 19-81 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 056 552-66 160-13 443-68 46-53 90 087 176-73 37-35 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 10 450 1 897-46 546-42 1 519-38 158-75 304 762 601-33 127-51 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9 206 1 671-61 481-38 1 338-53 139-86 268 487 529-76 112-33 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis , Ovalis, Trovita and Hamlins 2 652 481-58 138-68 385-62 40-29 77 349 152-62 32-36 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 2 230 405Ã 5 116-64 324-34 33-89 65 058 128-36 27-22 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 193 215-73 62-50 173-19 18-16 35 166 68-99 14-58 2.6.2 08.02-31  Mandarins and Wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.6.3 08.02-32  Clementines 1 085 196-26 56-86 157-56 16-52 31 993 62-76 13-26 2.6.4 08.02-34 08.02-37  Tangerines and others 2 905 527-56 151-92 422-44 44-14 84 735 167-19 35-45 12 . 8 . 82 Official Journal of the European Communities No L 237/ 11 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 390 252-53 72-72 202-21 21-12 40 561 8003 16-97 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 2 326 422-41 121-64 338-24 35-34 67 846 133-87 28-38 2.8.2 ex 08.02-70  pink 2 118 384-69 110-78 308-04 32-18 61 788 121-91 25-85 2.9 08.04-11 08.04-19 08.04 A I Table grapes 3 972 721-23 207-69 577-52 60-34 115 842 228-57 48-46 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 3 005 545-72 157-15 436-98 45-65 87 651 172-94 36-67 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 554 282-16 81-25 225-94 23-60 45 320 89-42 18-96 08.06-38 2.12 08.07-10 08.07 A Apricots 2 226 404-17 116-39 323-64 33-81 64 917 128-08 27-16 2.13 ex 08.07-32 ex 08.07 B Peaches 3 840 697-29 200-88 558-74 58-42 112858 222-19 47-52 2.14 ex 08.07-32 ex 08.07 B Nectarines 4 938 896-67 258-22 718-00 75-02 144 020 284-17 60-25 2.15 08.07-51 08.07-55 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.16 08.07-71 08.07-75 08.07 D Plums 2 778 504-47 145-27 403-95 42-20 81 027 159-87 33-90 2.17 08.08-11 08.08-15 08.08 A Strawberries 2 790 504-64 146-21 405-13 42-49 82 260 161-38 34-11 2.18 08.09-11 ex 08.09 Water melons 684 124-30 35-79 99-53 10-40 19 964 39-39 8-35 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 737 315-55 90-87 252-67 26-40 50 683 100-00 21-20 2.20 ex 08.09-90 ex 08.09 Kiwis 16 378 2 973-89 856-40 2 381-31 248-82 477 652 942-46 199-84